Citation Nr: 0127403	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  01-02 559A	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals committed clear and 
unmistakable error (CUE) in a May 15, 1979 decision denying a 
compensable evaluation for service-connected eczema.

(The issue whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for PTSD is the subject of a separate decision.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


APPEARANCE AT ORAL ARGUMENT

Movant



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.  

At a November 1999 video hearing, the veteran claimed that a 
rating decision of August 1978, which denied a compensable 
evaluation for service-connected eczema, contained clear and 
unmistakable error (CUE).  

A Board decision of February 2001, dismissed the movant's 
claim without prejudice; finding that the CUE motion failed 
to comply with the requirement of 38 C.F.R. § 20.1404(a) 
(2001), that such motion be in writing and signed by the 
moving party.  The Board further noted that the August 1978 
rating decision was appealed to the Board, and by decision of 
May 15, 1979, the Board affirmed the rating action, and 
denied the claim of entitlement to a compensable evaluation 
for the veteran's service connected skin disorder.  
Accordingly, the Board noted that the rating decision of 
August 1978 was "subsumed" by the Board decision of May 15, 
1979.

In March 2001, the movant filed a written and signed motion 
alleging CUE of the Board decision of May, 1979.  


FINDINGS OF FACT

1.  In a May 15, 1979 decision, the Board determined that the 
schedular criteria for a compensable evaluation had not been 
met.

2.  The May 15, 1979 Board decision was a reasonable exercise 
of rating judgment.

3.  There is no evidence that the correct facts were not 
before the Board or that the Board incorrectly applied the 
then extant law in its May 15, 1979 decision. 


CONCLUSION OF LAW

The May 15, 1979 Board decision, which determined that the 
criteria for a compensable evaluation had not been met, was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 
(West Supp. 2001); 38 C.F.R. §§ 20.1400, 20.1403 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A rating decision of August 1978 granted service connection 
for a skin condition.  A noncompensable evaluation was 
assigned.  The veteran noted disagreement with the evaluation 
assigned, claiming he was entitled to a 10 percent 
evaluation.  

A May 1979 Board decision denied a compensable rating for 
eczema.  The Board cited 38 U.S.C. § 355 and 38 C.F.R. Part 
4, Code 7806.  The Board found the veteran suffered from 
eczema of the legs, manifested by recurrent hyperpigmented, 
slightly scaly macules caused by excessively dry skin and 
controlled by medication.

Analysis

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. §§ 20.1100, 20.1400 (2001). 

The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-pronged test to determine whether 
CUE was present in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992).

"[C]lear and unmistakable error is a very specific and rare 
kind of 'error.'  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993) 
(emphasis in the original).

If a claimant wishes to reasonably raise clear and 
unmistakable error there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that, if true, would be clear and unmistakable error on 
its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
clear and unmistakable error claim is undoubtedly a 
collateral attack, the presumption is even stronger.  Id. at 
44. 

The Board first notes that the moving party has properly 
complied with the pleading requirements to make a valid claim 
of clear and unmistakable error with a Board decision.  
Specifically, the veteran filed, in March 2001, a written and 
signed motion which alleges that the Board decision of May 
15, 1979 should be revised or reversed on the grounds of 
clear and unmistakable error.  No arguments were made on the 
motion with regard to specific alleged errors of law or fact 
committed by the Board.  However, the movant submitted a copy 
of a transcript from a video hearing dated November 1999 and 
incorporated the arguments contained therein.  See, 38 C.F.R. 
§ 20.1404.

In this regard, during the video hearing transcript of 
November 1999, the veteran claimed that it was erroneous for 
the Board in May 1979, to assign a noncompensable evaluation 
for eczema, and that the evidence that existed at the time of 
the Board decision warranted an evaluation of 30 percent.  He 
further contended it was error for the Board to classify his 
skin condition as "acute and transitory" in nature.  
Finally, he made reference to arguments contained in a Form 
646 filed in October 1997.  The Form 646 (Statement in 
Support of Claim) references a VA Dermatology Examination of 
July 1978 which noted that the veteran's skin problem was 
active during the wintertime but still caused itchiness 
during the summer.  In his notice of disagreement dated 
September 1978, the veteran wrote that his skin itched "like 
the blazes" and bled with pus forming. 

However, the movant does not claim the correct facts, as they 
were known at the time, were not before the adjudicator.  Nor 
does the movant claim that the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Instead, the veteran essentially argues that the Board failed 
to give proper weight to the evidence which indicated that 
his skin condition met the criteria for a higher rating.  
However, simply to claim CUE on the basis that a previous 
adjudication improperly weighed and evaluated the evidence 
can never rise to the stringent definition of CUE.  Fugo, 6 
Vet. App. at 43-44; Crippen v. Brown, 9 Vet. App. 412 (1996).  
Therefore, the Board finds that the veteran's argument is 
insufficient to raise a CUE claim.  See Shockley v. West, 11 
Vet. App. 208, 213-14 (1998).  

Furthermore, the Board has reviewed the law and the evidence 
before the Board in May 1979.   Before the Board in May 1979 
were outpatient treatment records of 1978 which showed the 
veteran received treatment for a rash.  The rash was 
considered well controlled by medication.  A May 1978 
statement from a private physician, indicated that the 
veteran was treated for non-specific dermatitis of the right 
lower leg in January 1974.  Another physician's statements 
indicate that the veteran was examined in June 1969 for 
employment reasons.  He was noted to have eczema of both 
legs, that cleared up with Kenalog, but broke out every fall 
and winter.  The veteran was rejected for employment because 
of hypertension, and a right leg allergy.  

A VA skin examination of July 1978, reported that the veteran 
had a recurrent rash on his legs, which was active in the 
wintertime, and remained somewhat itchy in the summer.  
Kenalog ointment was applied in the summer with considerable 
benefit.  Examination of the skin revealed slightly scaly, 
hyperpigmented macules on the legs from 1/2 to 2 centimeters in 
diameter.  The skin was generally dry.  The examiner 
diagnosed recurrent eczema hiemalis, presently in remission, 
caused by excessively dry skin.  

The veteran in a September 1978 statement wrote that his skin 
disorder was manifested by rashes, itching, and pus 
formation.  

The Board decision of May 1979 noted that the veteran's 
eczema became manifest seasonally and is caused by 
excessively dry skin.  The Board, however, found that the 
eczema was localized, controlled by medication and it did not 
represent a significant occupational impairment.  

In May 1979, 38 C.F.R. § 4.118, Diagnostic Code 7806, 
provided that a non-compensable evaluation is warranted for 
eczema with slight, if any, exfoliation, exudation or 
itching, if on a non-exposed surface or small area.  A 10 
percent evaluation was warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  

Based upon the clinical facts that the veteran's eczema was 
confined to his lower legs, that it was well controlled in 
the summertime with Kenalog, and that it was not subject to 
exudation, lesions or marked disfigurement, the Board finds 
the assignment of a non-compensable evaluation to be a 
reasonable exercise of rating judgment.  The evidence did not 
require reasonable minds to conclude that there was 
exfoliation, exudation or itching involving an exposed area.  
Hence, the Board decision of May 1979 was not clearly and 
unmistakably erroneous, and the claim must be denied.  Fugo 
(A difference of opinion as to how evidence was weighed is 
not CUE.)

In reaching this decision the Board acknowledges that in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The United States Court of Appeals for Veterans 
Claims has held, however, that the new law does not apply to 
claims of CUE.  Livesay v. Principi, 15 Vet. App. 165, 178-9 
(2001).  In this regard, Section 2 of the VCAA, titled 
"Clarification of Definition of 'Claimant' for Purposes of 
Veterans Claims" adds a new section 5100 to title 38 of the 
United States Code.  New § 5100 defines the term 
"claimant," for purposes of chapter 51 of title 38, as 
"any individual applying for, or submitting a claim for, any 
benefit under the laws administered by the Secretary."  
Section 3 of the VCAA reaffirms, clarifies, and arguably 
expands the Secretary's duties to notify and assist 
"claimants" in the development of their claims.  However, 
because a request for revision of a previous decision on the 
basis of CUE is not an "application" or "claim for any 
benefit under the laws administered by the Secretary" for 
purposes of chapter 51 of title 38, a "claimant" as defined 
by 38 U.S.C. § 5100 includes a person applying for or seeking 
benefits under part II or III of title 38, but cannot 
encompass a person seeking a revision of a final decision 
based upon CUE pursuant to sections 5109A and 7111.


ORDER

The claim of clear and unmistakable error in a May 1979 Board 
decision in denying a compensable rating for eczema is 
denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


